DETAILED ACTION
This Office action is in response to the amendment filed on 11/03/2021. Claims 1-10, 14, 15, and 17-24 are pending. Claims 4-7, 15, and 17 have been amended. Claims 21-24 have been added. 

The previous 35 USC 112 rejection of claims 4, 5, 6, 7, and 15-20 are withdrawn in light of Applicant’s amendment of said claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 was considered by the examiner.

Allowable Subject Matter
Claims 1-10, 14-15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim without destroying art hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. Besides Applicant argument that providing perforation in the fire barrier of Hillyard would increase the risk of fire propagation, is persuasive. Examiner agrees with Applicant’s conclusion that providing perforation within the mineral wood might increase the risk of fire propagation, as oppose to Applicant’s disclosure that the perforated mineral wood barrier is coated with an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633